Citation Nr: 1724091	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-08 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to September 1987.  He also served in the Army and Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a March 2010 VA Form 9 Appeal to the Board, the Veteran requested a BVA hearing at a local office.  On the day of the March 2015 hearing, the Veteran's representative appeared before the Board and indicated that the Veteran was unavailable, thereby requesting that his representative speak on his behalf.  A statement from the Veteran's representative, dated March 2015, was then submitted and the hearing was cancelled.  

In a June 2015 decision, the Board denied the Veteran's claims for service connection for bilateral knee disability and bilateral ankle disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Memorandum Decision, the Court vacated the Board decision and remanded the matter to the Board for further proceedings consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In the February 2017 Memorandum Decision, the Court found that the Board provided an inadequate statement of reasons or bases to support a conclusion that a VA examination on the Veteran's bilateral ankle and bilateral knee conditions was not warranted.  In this regard, the Veteran asserts that he believes his problems with his knees and ankle are attributable to all the running he did while he was on active duty over the years.  The Court stated that the Board failed to address whether the Veteran's running constituted an event to satisfy the second element of McLendon v. Nicholson, 20 Vet. App. 79 (2006) (A VA examination is warranted where there is (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) the evidence establishes that an event, injury, or disease occurred in service or establishes certain disease manifested during an applicable presumptive period for which the claimant files, and (3) an indication that the disability or recurrent symptom of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence is on file for the Secretary to make a decision on the claim)..  

In light of the February 2017 Memoradum Decision, the Board finds that a remand is warranted to afford the Veteran a VA examination to determine the nature and etiology of any diagnosed bilateral knee and ankle disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to address the etiology of any bilateral ankle and bilateral knee disabilities.  The VA examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should provide the following information:

(a)  Clearly identify all diagnosed bilateral ankle and knee disabilities.

(b)  For each diagnosed bilateral ankle and bilateral knee disability, provide an opinion as to whether the disability is at least as likely as not (50 percent or greater probability) had its onset in service or is otherwise related to the Veteran's active duty.  In providing this opinion, the examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

This opinion must be accompanied by a clear rationale.   If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for a response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




